EXHIBIT 10.19

 

ALLIANT ENERGY RABBI TRUST AGREEMENT

This Agreement is made and entered into as of December __, 2005, by and between
Alliant Energy Corporate Services, Inc., an Iowa corporation (the “Sponsor”),
and Wells Fargo Bank, N.A., a national banking association, as trustee (the
“Trustee”);

W I T N E S S E T H:

WHEREAS, the Sponsor, Alliant Energy Corporation (“AEC”), Interstate Power and
Light Company (“IES”) and Wisconsin Power and Light Company (“WPL”) have adopted
or entered into various nonqualified deferred compensation plans and agreements
and have incurred or expect to incur liability under the terms of such plans
with respect to the individuals participating in such plans; and

WHEREAS, on December 1, 2000, the Sponsor, IES and WPL authorized the Sponsor
to, and it did, merge various trusts into a trust agreement with Marshall &
Ilsley Trust Company (the “Existing Trust”); and

WHEREAS, on December 1, 2000, AEC established a trust pursuant to a trust
agreement with Marshall & Ilsley Trust Company (the “AEC Trust”) to fund the
Alliant Energy Corporation Deferred Compensation Plan for Directors (the
“Directors’ Plan”); and

WHEREAS, the Sponsor wishes to continue a trust arrangement and to contribute to
such trust assets that shall be held therein, subject to the claims of creditors
in the event of Insolvency, as herein defined, until paid to plan participants
and their beneficiaries in such manner and at such times as specified in the
plans; and

WHEREAS, the Sponsor and AEC wish to merge the AEC Trust into the Existing
Trust; and

WHEREAS, the Sponsor enters into this Agreement for the purpose of restating the
Existing Trust and the AEC Trust, merging the AEC Trust into the Existing Trust,
and designating the Trustee as the successor trustee thereunder (the ongoing
trust hereinafter the “Trust”); and

WHEREAS, the Trust shall be for the benefit of the participants and
beneficiaries of the nonqualified deferred compensation plans and agreements
listed in Appendix A of this Agreement (referred to herein as the “Plans,” or,
in reference to each, as a “Plan”); and

WHEREAS, the plan sponsor of each Plan as indicated in Appendix A shall have
responsibilities with respect to such Plan hereunder (the sponsor of each Plan
being the “Company” with respect to such Plan); and

 


--------------------------------------------------------------------------------

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”) with respect to
those Plans subject to ERISA; and

WHEREAS, it is the intention of each Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plans; and

WHEREAS, while the assets of the Trust Fund are not “Plan assets” under ERISA,
the intention of the parties is to manage the Trust Fund in certain respects in
a manner consistent with the operation of certain other trust arrangements
between the parties which are subject to ERISA;

NOW, THEREFORE, the Sponsor and the Trustee do hereby establish the Trust and
the parties agree that the Trust Fund shall be comprised, held and disposed of
as follows:

SECTION 1

 

ESTABLISHMENT OF TRUST

1.1          Effective January 1, 2006, the Trust is continued, and the assets
of the Existing Trust shall be transferred to the Trustee on January 3, 2006,
except for those assets related to the Alliant Energy Key Employee Deferred
Compensation Plan and the Directors’ Plan which shall be transferred on March 1,
2006. The Trustee shall maintain separate accounts within the Trust to record
the assets thereof attributable to the Plans of each of the corporate sponsors
as indicated in Appendix A (the “Plan Accounts”).

1.2          The Trust shall be irrevocable.

1.3          The Trust is intended to be a grantor trust, of which each Company
is the grantor with respect to its Plan Account, within the meaning of subpart
E, part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be construed accordingly.

1.4          The principal of the Trust Fund, and any earnings thereon, shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust Fund. Any rights created under the Plans and this Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against the Company. Any assets held by the Trust will be subject to the claims
of general creditors under federal and state law in the event of Insolvency, as
defined in Section 3.1 herein.

1.5          Within 60 days following a Change in Control, each Company shall
make an irrevocable contribution to the applicable Plan Account within the Trust
so that the Trust assets for that Plan Account are at least the sum of the
participants’ and beneficiaries’ accrued benefits

2


--------------------------------------------------------------------------------

pursuant to the terms of the Plans. For Plans with benefit formulas which are
defined contribution formulas, the amount of the accrued benefits shall be the
account balances as of the date of the Change in Control. For Plans with cash
balance formulas, the amount of the accrued benefits for participants who are
not in pay status shall be 120% of the lump sum amount that would have been
distributable as of the last day of the plan year coincidental with or
immediately preceding the date of the Change in Control. For Plans with defined
benefit formulas other than cash balance and for those participants in pay
status under a cash balance plan with a grandfathered annuity benefit, the
amount of the accrued benefits shall be 120% of the Accumulated Benefit
Obligation as of the measurement date for the corporate fiscal year ending
coincidental with or immediately preceding the date of the Change in Control,
based on actuarial assumptions most recently applied in calculating the
Company’s liability under Financial Accounting Standard 87. Notwithstanding the
foregoing, with respect to the Directors’ Plan, such contribution shall be made
within ten business days following a Change in Control.

1.6          As of each December 31 following a Change in Control, (“Valuation
Date”), each Company shall determine the amount of the contribution which would
have been required pursuant to Section 1.5 if the Change in Control had occurred
on such Valuation Date and make an irrevocable contribution of such amount, if
any, within 60 days following such December 31. Notwithstanding the foregoing,
with respect to the Directors’ Plan, such contribution shall be made within ten
business days following such December 31.

1.7          Within 60 days following a Potential Change in Control, each
Company shall make a contribution to the applicable Plan Account within the
Trust in the amount that would have been required to be contributed pursuant to
Section 1.5 if the Potential Change in Control had been a Change in Control. In
the event that a Change in Control shall not have occurred within the time
specified in the following sentence, at the written direction of the Sponsor,
the contribution to the Trust as a result of the preceding sentence, plus
investment gains thereon or minus investment losses thereon, shall be released
and delivered to the Company. The specified time for the preceding sentence is
twelve (12) months after the occurrence of a Potential Change in Control unless
proceedings are then pending to obtain necessary regulatory approvals to permit
a Change in Control, in which case the specified time is three (3) months after
such proceedings have concluded. Notwithstanding the foregoing, with respect to
the Directors’ Plan, such contribution shall be made within ten business days
following such Potential Change in Control.

1.8          Each Company, in its sole discretion, may at any time, or from time
to time, make additional deposits of cash or other property in trust with the
Trustee for its Plan Account to augment the principal to be held, administered
and disposed of by the Trustee as provided in this Agreement. The Plan
participants and their beneficiaries shall have no right to compel any such
discretionary deposits. Any such decision concerning a Plan or accounts for
non-employee directors of a Company shall be separate and distinct from any such
decision concerning a Plan or account for employees.

1.9          The Trustee shall have no obligation to compel any deposits that
are required pursuant to this Agreement.

3


--------------------------------------------------------------------------------

 

SECTION 2

 

PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

2.1          On behalf of the Company, the Sponsor shall deliver to the Trustee
a schedule (the “Payment Schedule”) that indicates the amounts payable in
respect of each Plan participant (and his or her beneficiaries), or that
provides a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amounts are to be
paid (as provided for or available under the Plans), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments to the Plan participants and their beneficiaries
in accordance with the most recent Payment Schedule received by the Trustee.
Based exclusively upon direction from the Sponsor as to time and amounts, the
Trustee shall make provision for the reporting and withholding of any federal
and state taxes (other than FICA and FUTA taxes) that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plans and, based exclusively upon direction from the Sponsor, shall pay amounts
withheld to taxing authorities. If applicable, the Sponsor shall direct the
Trustee to remit to the Sponsor or the Company any FICA, FUTA and local taxes
with respect to benefit payments and the Sponsor or the Company, as applicable,
shall have the responsibility for determining, reporting and paying the FICA,
FUTA and local taxes to the appropriate taxing authorities. The Trustee acts
solely as the Company’s agent for purposes of reporting and withholding on
payments from the Trust, and the Company shall be solely responsible for
determining that such amounts have been reported, withheld and paid to
appropriate taxing authorities in a timely manner.

2.2          The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plans shall be determined by the Company or such party as
it shall designate under the Plans, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plans.

2.3          The Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plans. Through the Sponsor, the Company shall notify the Trustee of its decision
to make payment of benefits directly prior to the time amounts are payable to
participants or their beneficiaries. In addition, if the principal of the Trust
Fund, and any earnings thereon, are not sufficient to make payments of benefits
in accordance with the terms of the Plans, the Company shall make the balance of
each such payment as it falls due. The Trustee shall notify the Company through
the Sponsor where principal and earnings are not sufficient.

SECTION 3

 

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

TO TRUST BENEFICIARY WHEN COMPANY IS INSOLVENT

3.1          The Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the Company is Insolvent. The Company shall be
considered “Insolvent” for purposes of this Agreement if it is unable to pay its
debts as they become due, or if it is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

4


--------------------------------------------------------------------------------

 

3.2          At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust Fund shall be subject
to claims of general creditors of the Company under federal and state law as set
forth below.

3.3          The Board of Directors and the Chief Executive Officer of the
Sponsor shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to the participants or their
beneficiaries of the Plan or Plans of which such Company is the sponsor.

3.4          Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Sponsor or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent. The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.

(a)          If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to participants or their
beneficiaries of the Plan or Plans of which such Company is the sponsor and
shall hold the assets of such Plan Accounts within the Trust Fund for the
benefit of the Company’s general creditors. Nothing in this Agreement shall in
any way diminish any rights of Plan participants or their beneficiaries to
pursue their rights as general creditors of the Company with respect to benefits
due under the Plans or otherwise.

(b)          The Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this
Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent).

3.5          Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3.2
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plans for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

3.6          Notwithstanding any provisions herein to the contrary, any Company
Stock (as defined in Section 5.7) or other assets contributed by a Company to a
Plan Account for the benefit of the employees of affiliates shall be subject to
the Insolvency provisions of Section 3 with respect to the Company which is the
sponsor of the applicable Plan and, upon the termination of the Trust after
payment of all benefits to participants and beneficiaries, shall revert to the
contributing Company.

5


--------------------------------------------------------------------------------

 

SECTION 4

 

PAYMENTS TO COMPANY

Except as provided in Sections 1.7, 2.1 and 3 hereof, the Sponsor shall have no
right or power to direct the Trustee to return to the Company or to divert to
others any of the Trust assets before all payment of benefits have been made to
Plan participants and their beneficiaries pursuant to the terms of the Plans.

SECTION 5

 

INVESTMENT AUTHORITY

5.1          Subject to Section 5.6, except to the extent that an Investment
Manager or Named Fiduciary is otherwise appointed in accordance with Sections
5.3, 5.4 or 5.5, the Sponsor shall act as a Named Fiduciary in accordance with
Section 5.5 with respect to the entire Trust Fund, and the Trustee shall be
subject to the directions of the Sponsor as provided in such Section 5.5.
Subject to Section 5.6, except to the extent that the Trustee is itself
appointed as an Investment Manager pursuant to Section 5.4, it shall always be a
directed trustee and follow in good faith the investment directions of the
Sponsor, an Investment Manager, or a Named Fiduciary, as applicable. In such
regard, the Trustee shall invest and reinvest the principal and income of the
Trust Fund with the care, skill, prudence, and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. Without limiting the generality of the foregoing, the
investments and reinvestments of the Trust Fund shall be subject to the
following:

(a)          Investments shall be as consistent as reasonably possible with any
funding policy communicated to the Trustee in writing by the Sponsor pursuant to
the Plans. The Trustee may rely on the latest such communication received by it
without further inquiry or verification.

(b)          The Trustee may invest and reinvest principal and income of the
Trust Fund in common, preferred, and other stocks of any corporation; voting
trust certificates; interests in investment trusts, including, without limiting
the generality thereof, participations issued by an investment company as
defined in the Investment Company Act of 1940, as from time to time amended;
bonds, notes, and debentures, secured or unsecured; mortgages on real or
personal property; conditional sales contracts; real estate and leases; and
limited partnerships.

(c)          To the extent permitted by the Code and other applicable laws, the
Trustee may commingle for investment all or any part of the funds of the Trust
Fund with funds of other grantor trusts established by the Sponsor or any entity
directly or indirectly controlling, controlled by, or under common control with
the Sponsor; provided that records are at all times maintained of the portion of
the commingled funds properly allocable to each trust.

6


--------------------------------------------------------------------------------

 

(d)          The Trustee may invest and reinvest the principal and income of the
Trust Fund by investing in an annuity contract or contracts (including any
agreement or agreements supplemental thereto) issued by an insurance company.

(e)          The Trustee may engage in the writing, sale, and buying in, of
covered call option contracts; and the Trustee may acquire and may exercise
options to purchase or sell securities or other assets.

(f)           The Trustee may invest and reinvest the principal and income of
the Trust Fund in stock, securities, or real property of the Sponsor or any
entity directly or indirectly controlling, controlled by, or under common
control with the Sponsor.

(g)          The Trustee may invest and reinvest principal and income of the
Trust Fund in deposits (including savings accounts, savings certificates, and
similar interest-bearing instruments or accounts) in itself or its affiliates,
provided such deposits bear a reasonable rate of interest.

(h)          The Trustee may purchase or sell financial futures contracts in
transactions executed through a generally recognized commodities or securities
exchange.

(i)           The Trustee may lend any securities or security from time to time
constituting a part of the Trust Fund in exchange for such consideration and
upon such terms and conditions as the Trustee deems appropriate. In any such
transaction the Trustee may transfer legal title to the securities being loaned
to the obligor, and may permit the obligor to return to the Trust Fund
securities that are identical (but not necessarily evidenced by the same
certificates) to those transferred to it by the Trustee hereunder.

5.2          If a Plan provides for the purchase of a life insurance policy or
annuity contract on the life of a participant, the Trustee shall make such
purchases on written direction of the Sponsor. Each such direction shall be
complete with respect to the terms of the purchase. The Sponsor shall give
written direction as to any subsequent action to be taken with respect to each
such policy or contract, it being intended that the Trustee shall have no
discretion with respect thereto.

5.3          Subject to Section 5.6 hereof, the Sponsor may appoint one or more
insurance companies that meet the requirements of Section 3(38) of ERISA to
serve as an Investment Manager. The appointment of any such Investment Manager
and investment of the Trust Fund pursuant to such appointment shall be subject
to the following, notwithstanding any provisions of this Agreement to the
contrary:

(a)          Written notice of each such appointment shall be given to the
Trustee a reasonable time in advance of the effective date of the appointment.

(b)          The Sponsor shall determine the terms of each contract to be
entered into between such insurance company and the Trustee (including any
agreement or agreements supplemental thereto) pursuant to which investment
management services shall be performed by the insurance company. On written
direction of the Sponsor the

7


--------------------------------------------------------------------------------

Trustee shall make application for each such contract and shall hold the
contract as an asset of the Trust Fund.

(c)          The Trustee shall pay such premiums to the insurance company
pursuant to such contract as may be directed in writing by the Sponsor;
provided, however, that no such payment shall be made until the Trustee has been
furnished with an acknowledgement in writing by the insurance company that it is
a fiduciary with respect to one or more Plans and this Trust.

(d)          Except as otherwise agreed in writing by the Trustee and the
Sponsor, the Trustee shall take only such actions as contractholder of such
contract as may be directed in writing by the Sponsor.

(e)          Any direction by the Sponsor with respect to such contract shall be
complete as to the terms with respect thereto, it being intended that the
Trustee shall have no discretion whatsoever with respect to the provisions of
such contract or actions taken pursuant thereto.

(f)           The insurance company serving as an Investment Manager shall
determine in good faith the fair market value of assets held in such contracts
no less often than annually, assuming an orderly liquidation at the time of such
determination if the market value is not readily available.

5.4          Subject to Section 5.6 hereof, the Sponsor may appoint one or more
parties that are registered as investment advisers under the Investment Advisers
Act of 1940 to serve as an Investment Manager as defined in Section 3(38) of
ERISA. The appointment of any such Investment Manager and investment of the
Trust Fund pursuant to such appointment shall be subject to the following,
notwithstanding any provisions hereof to the contrary:

(a)          Written notice of each such appointment shall be given to the
Trustee a reasonable time in advance of the effective date of the appointment.
The notice shall state what portion of the Trust Fund is to be invested by the
Investment Manager and shall direct the Trustee to segregate such portion of the
Trust Fund into a separate account for the Investment Manager. Each such
separate account is referred to in this section as an Investment Account. The
Trustee shall be provided a copy of the Sponsor’s written agreement with the
Investment Manager.

(b)          The Trustee shall not act on any direction or instruction of the
Investment Manager until the Trustee has been furnished with an acknowledgement
in writing by the Investment Manager that it is a fiduciary with respect to one
or more Plans and this Trust.

(c)          Payment of the cost of the acquisition, sale, or exchange of any
security or other property for an Investment Account shall be charged to that
Investment Account unless the agreement between the Sponsor and Investment
Manager provides otherwise.

(d)          So long as the appointment of an Investment Manager is in effect,
the Investment Manager shall have full power and authority to direct the Trustee
as to, and full responsibility for, investment of its Investment Account and for
the retention and

8


--------------------------------------------------------------------------------

disposition of any assets in its Investment Account. Subject to any limitations
in the agreement between the Company and the Investment Manager, the Investment
Manager shall have exclusive authority and discretion to invest and reinvest the
principal and interest of the Trust Fund, subject to the provisions of Section
5.1.

(e)          Unless the written agreement between the Sponsor and Investment
Manager expressly provides that the Sponsor shall have the voting power with
respect to all stocks and other securities in the Investment Account, the
Investment Manager shall have voting power with respect to all such stocks and
other securities.

(f)           The Trustee shall make available to an Investment Manager copies
of or extracts from such portions of its accounts, books, or records relating to
the Investment Account of such Investment Manager as the Trustee may deem
necessary or appropriate in connection with the exercise of the Investment
Manager’s function, or as the Sponsor may direct.

(g)          All charges (other than those covered in subsection (d) above)
against each Investment Account shall be made in such proportions as the Sponsor
may direct from time to time.

(h)          If the authority of an Investment Manager is terminated, unless and
until a successor Investment Manager is appointed with respect to such
Investment Account or the Investment Account is merged into a different
Investment Account, a Named Fiduciary Account, or an insurance company contract,
the Sponsor shall be responsible to direct the Trustee as to the investment,
management and disposition of the assets held in such Investment Account. Until
receipt of written notice of the termination of the authority of an investment
manager, the Trustee shall be fully protected in assuming the continuing
authority of such Investment Manager.

(i)           Any direction by an Investment Manager shall be complete as to the
terms with respect thereto, it being intended that the Trustee shall have no
obligation whatsoever to invest or otherwise manage any asset of an Investment
Account.

(j)           The Investment Manager shall determine in good faith the fair
market value of assets held in an Investment Account no less often than
annually, assuming an orderly liquidation at the time of such determination if
the market value is not readily available.

5.5          Subject to Section 5.6 hereof, the Sponsor may designate one or
more Named Fiduciaries that shall have authority to direct the Trustee as to the
investment and reinvestment of all or a part of the Trust Fund. The designation
of any such Named Fiduciary and investment of the Trust Fund pursuant to such
designation shall be subject to the following, notwithstanding any provisions
hereof to the contrary:

(a)          Written notice of each such appointment shall be given to the
Trustee a reasonable time in advance of the effective date of the appointment.
Such notice shall state what portion of the Trust Fund is to be invested by the
Named Fiduciary and shall direct the Trustee to segregate such portion of the
Trust Fund into a separate account for

9


--------------------------------------------------------------------------------

such Named Fiduciary. Each such separate account is referred to in this section
as a Named Fiduciary Account.

(b)          The Named Fiduciary shall be responsible for determining whether
any investment direction it gives to the Trustee is in accordance with the terms
of the documents and instruments governing the investment of the Named Fiduciary
Account.

(c)          All directions given by a Named Fiduciary to the Trustee shall be
in writing, signed by the duly authorized person or persons; provided that the
Trustee shall accept oral directions for the purchase or sale of securities
which shall be confirmed by such authorized personnel in writing.

(d)          In all events the Trustee is to retain physical custody of or title
to all assets comprising a Named Fiduciary Account.

(e)          The Sponsor by written notice to the Named Fiduciary and the
Trustee may terminate the authority of the Named Fiduciary as to all or part of
the Named Fiduciary Account.

(f)           Payment of the cost of the acquisition, sale, or exchange of any
security for a Named Fiduciary Account shall be charged to such Account.

(g)          So long as the appointment of a Named Fiduciary is in effect, the
Named Fiduciary shall have full power and authority to direct the Trustee as to,
and full responsibility for, investment of its Named Fiduciary Account and for
the retention and disposition of any assets in its Named Fiduciary Account,
subject to the provisions of Section 5.1 hereof.

(h)          The Named Fiduciary shall have the voting power with respect to all
stocks and other securities in a Named Fiduciary Account.

(i)           The Trustee shall make available to a Named Fiduciary copies of or
extracts from such portions of its accounts, books, or records relating to the
Named Fiduciary Account of such Named Fiduciary as the Trustee may deem
necessary or appropriate in connection with the exercise of the Named
Fiduciary’s function, or as the Sponsor may direct.

(j)           All charges (other than those covered in subsection (f) above)
against each Named Fiduciary Account shall be made in such proportions as the
Sponsor may direct from time to time.

(k)          If the authority of a Named Fiduciary is terminated, unless and
until a successor Named Fiduciary is appointed with respect to such Named
Fiduciary Account or the Named Fiduciary Account is merged into an Investment
Account, a different Named Fiduciary Account, or an insurance company contract,
the Sponsor shall be responsible to direct the Trustee as to the investment,
management and disposition of the assets held in such Named Fiduciary Account.
Until receipt of a written notice of the

10


--------------------------------------------------------------------------------

termination of the authority of a Named Fiduciary, the Trustee shall be fully
protected in assuming the continuing authority of such Named Fiduciary.

(l)           Any direction by a Named Fiduciary shall be complete as to its
terms, it being intended that the Trustee shall have no obligation whatsoever to
invest or otherwise manage any asset of a Named Fiduciary Account.

(m)         The Trustee shall follow all proper directions of the Named
Fiduciary which are made in accordance with the terms hereof.

(n)          The Named Fiduciary shall determine in good faith the fair market
value of assets held in a Named Fiduciary Account no less often than annually,
assuming an orderly liquidation at the time of such determination if the market
value is not readily available.

5.6          Notwithstanding Sections 5.1, 5.3, 5.4 and 5.5, any appointment by
the Sponsor of an Investment Manager or a Named Fiduciary shall terminate upon
the occurrence of a Change in Control, and neither the Sponsor, nor any
successor to the Sponsor, shall thereafter have any power to appoint an
Investment Manager or a Named Fiduciary with respect to any portion of the
assets of the Trust. At such time, the Trustee shall be the Investment Manager
of the entire Trust Fund.

5.7          The Trustee may invest in shares of the Common Stock, $.01 par
value, of Alliant Energy Corporation (“Company Stock”). All rights associated
with shares of Company Stock that are held by the Trust shall be exercised by
the Trustee, and shall in no event be exercisable by or rest with Plan
participants.

5.8          The Company shall have the right at any time, and from time to time
in its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.

SECTION 6

 

DISPOSITION OF INCOME

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

SECTION 7

 

ACCOUNTING BY TRUSTEE

The Trustee shall keep accurate and detailed records and accounts of all
investments, receipts, and disbursements, and other transactions hereunder, and
all records, books, and accounts relating thereto shall be open to inspection by
any person designated by the Sponsor at all reasonable times. As soon as
reasonably practicable following the close of each annual accounting period of
the Trust, and as soon as reasonably practicable after the resignation or

11


--------------------------------------------------------------------------------

removal of a Trustee has become effective, the Trustee shall file with the
Sponsor a written account setting forth all investments, receipts,
disbursements, and other transactions effected by it during such year, or during
the part of the year to the date the resignation or removal is effective, as the
case may be, and containing a description of all securities purchased and sold,
the cost or net proceeds of sale, the securities and investments held at the end
of such period, and the cost of each item thereof as carried on the books of the
Trustee. Except as provided in Sections 5.3(f), 5.4(j) and 5.5(n), the Trustee
shall determine in good faith the fair market value of the Trust Fund no less
often than annually, assuming an orderly liquidation at the time of such
determination if no market value is readily available. If there is a
disagreement between the Trustee and anyone as to any act or transaction
reported in an accounting, the Trustee shall have the right to have its account
settled by a court of competent jurisdiction. The Trustee shall make such other
reports as may be agreed upon with the Sponsor. The Trustee shall retain its
records relating to the Trust as long as necessary for the proper administration
thereof and at least for any period required by applicable law.

SECTION 8

 

RESPONSIBILITY OF TRUSTEE

8.1          The general responsibilities of the Trustee shall be as follows:

(a)          The Trustee shall hold, administer, invest and reinvest, and
disburse the Trust Fund in accordance with the powers and subject to the
restrictions stated herein.

(b)          The Trustee shall disburse monies and other properties from the
Trust Fund on direction of the Sponsor pursuant to the provisions of the Plans
at the time or times to the payee or payees specified by the Sponsor in
directions to the Trustee in such form as the Trustee may reasonably require.
The Trustee shall be under no liability for any distribution made by it pursuant
to such directions and shall be under no duty to make inquiry as to whether any
distribution made by it pursuant to any such direction is made pursuant to the
provisions of the Plans. The receipt of the payee shall constitute a full
acquittance to the Trustee.

(c)          The Trustee in its capacity as such shall have no responsibility or
authority with respect to the operation and administration of the Plans, and the
rights, powers, and duties of the Trustee shall be governed solely by the terms
of this Agreement without reference to the provisions of the Plans.

8.2          The Trustee shall have the right, power, and authority to take any
action and to enter into and carry out every agreement with respect to the Trust
Fund that may be necessary or advisable to discharge its responsibilities
hereunder, and without limiting the generality of the foregoing and in addition
to all other powers and authorities herein elsewhere specifically granted to the
Trustee, the Trustee shall have the following powers and authorities to be
exercised in its absolute discretion:

(a)          To hold securities and other properties in bearer form or in the
name of a nominee or nominees without disclosing any fiduciary relationship;
provided, however,

12


--------------------------------------------------------------------------------

that on the books and records of the Trustee such securities and properties
shall constantly be shown to be a part of the Trust Fund, and no such
registration or holding by the Trustee shall relieve it from liability for the
safe custody and proper disposition of such securities and properties in
accordance with the terms and provisions hereof.

(b)          To receive, collect, and give receipts for every item of income or
principal of the Trust Fund.

(c)          To employ such agents, experts, counsel, and other persons (any of
whom may also be employed by or represent the Company) deemed by the Trustee to
be necessary or proper for the administration of the Trust to rely and act on
information and advice furnished by such agents, experts, counsel, and other
persons; and to pay their reasonable expenses and compensation for services to
the Trust. Notwithstanding the foregoing, no person so serving may receive
compensation from the Trust Fund for fiduciary services if such person, natural
or otherwise, is affiliated with the Sponsor, and no person so serving who
already receives full-time pay from the Sponsor or any affiliate thereof shall
receive compensation from the Trust Fund, except for reimbursement of expenses
properly and actually incurred. No such amounts may be charged to the Trust Fund
unless the services provided are outside the scope of the fee schedule described
in Section 9 and the Trustee has given written notice to the Sponsor in advance
of the commencement of services and afforded the Sponsor the opportunity to
challenge the necessity for such services or whether such services are already
included in such fee schedule.

(d)          To participate in and use the Federal Book-entry Account System (a
service provided by the Federal Reserve Bank for its member banks for deposit of
Treasury securities), or to use the Depository Trust Company or other generally
accepted central depositories.

(e)          To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers granted in this Section 4.2 to the
Trustee.

(f)           To bring action before any court of competent jurisdiction for
instructions with respect to any matter pertaining to the interpretation of this
Agreement or the administration of the Trust Fund.

(g)          With respect to funds which are not able to be invested, to deposit
such funds or any part thereof, either separately or together with other trust
funds under the control of the Trustee, in its own deposit department or to
deposit the same in its name as Trustee in such other depositories as it may
select, notwithstanding that the Trust may benefit directly or indirectly from
any float accrued from such funds.

In addition, the Trustee shall have the following powers and authorities to be
exercised as directed by the Sponsor, an Investment Manager with respect to its
Investment Account or a Named Fiduciary with respect to its Named Fiduciary
Account:

13


--------------------------------------------------------------------------------

 

(h)          To sell, grant options to buy, transfer, assign, convey, exchange,
mortgage, pledge, lease or otherwise dispose of any of the properties comprising
the Trust Fund.

(i)           To manage, administer, operate, lease for any number of years,
regardless of any restrictions on leases made by fiduciaries, develop, improve,
repair, alter, demolish, mortgage, pledge, grant options with respect to, or
otherwise deal with any real property or interest therein at any time held by
it; and to cause to be formed a corporation or trust to hold title to any such
real property with the aforesaid powers.

(j)           To renew or extend or participate in the renewal or extension of
any note, bond or other evidence of indebtedness, or any other contract or
lease, or to exchange the same, or to agree to a reduction in the rate of
interest or rent thereon or to any other modification or change in the terms
thereof, or of the security therefor, or any guaranty thereof; to waive any
default, whether in the performance of any covenant or condition of any such
note, bond or other evidence of indebtedness, or any other contract or lease, or
of the security therefor, and to carry the same past due or to enforce any such
default; to exercise and enforce any and all rights to foreclose, to bid in
property on foreclosure; to exercise and enforce in any action, suit, or
proceeding at law or in equity any rights or remedies in respect to any such
note, bond or other evidence of indebtedness, or any other contract or lease, or
the security therefor; to pay, compromise, and discharge with the funds of the
Trust Fund any and all liens, charges, or encumbrances upon the same, and to
make, execute, and deliver any and all instruments, contracts, or agreements
necessary or proper for the accomplishment of any of the foregoing powers.

(k)          To borrow such sums of money for the benefit of the Trust Fund; to
secure any loan so made by pledge or mortgage of the trust property; and to
renew existing loans.

(l)           To use the assets of the Trust Fund, whether principal or income,
for the purpose of improving, maintaining, or protecting property acquired by
the Trust Fund, and to pay, compromise, and discharge with the assets of the
Trust Fund any and all liens, charges, or encumbrances at any time.

(m)         To institute, prosecute, maintain, or defend any proceeding at law
or in equity concerning the Trust Fund or the assets thereof, at the sole cost
and expense of the Trust Fund, and to compromise, settle, and adjust any claims
and liabilities asserted against or in favor of the Trust Fund or of the
Trustee; but the Trustee shall be under no duty or obligation to institute,
maintain, or defend any action, suit, or other legal proceeding unless it shall
have been indemnified to its satisfaction against any and all loss, cost,
expense, and liability it may sustain or anticipate by reason thereof.

(n)          To vote all stocks and to exercise all rights incident to the
ownership of stocks, bonds, or other securities or properties held in the Trust
Fund and to issue proxies to vote such stocks; to enter into voting trusts; to
give general or special proxies or powers of attorney, with or without
substitution; to sell or exercise any and all subscription rights and conversion
privileges; to sell or retain any and all stock dividends;

14


--------------------------------------------------------------------------------

to oppose, consent to, or join in any plan of reorganization, readjustment,
merger, or consolidation in respect to any corporation whose stocks, bonds, or
other securities are a part of the Trust Fund, including becoming a member of
any stockholders’ or bondholders’ committee; to accept and hold any new
securities issued pursuant to any plan of reorganization, readjustment, merger,
consolidation, or liquidation; to pay any assessments on stocks or securities or
to relinquish the same; and to otherwise exercise any and all rights and powers
to deal in and with the securities and properties held in the Trust Fund in the
same manner and to the same extent as any individual owner and holder thereof
might do.

(o)          To make application for any contract issued by an insurance company
to be purchased under a Plan, to accept and hold any such contract, and to
assign and deliver any such contract.

(p)          To pay out of the Trust Fund all real and personal property taxes,
income taxes, and other taxes of any and all kinds levied or assessed under
existing or future laws against the Trust Fund.

(q)          To pay any estate, inheritance, income, or other tax, charge, or
assessment; and to require, before making any payment, such release or other
document from any taxing authority and such indemnity from the intended payee as
the Trustee shall deem necessary for its protection.

(r)           To retain any funds or property subject to any dispute without
liability for the payment of interest, and to decline to make payment or
delivery thereof until final adjudication is made by a court of competent
jurisdiction.

(s)          To provide ancillary services to the Trust for not more than
reasonable compensation.

8.3          The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

8.4          Notwithstanding any powers granted to the Trustee pursuant to this
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

8.5          The Trustee shall enjoy the following protections in connection
with the performance of its duties herein.

15


--------------------------------------------------------------------------------

 

(a)          The Trustee shall be fully protected in relying in good faith upon
the existence of any fact or state of facts represented to it in writing by the
Sponsor, or with respect to their applicable accounts, an Investment Manager or
a Named Fiduciary.

(b)          The Sponsor hereby indemnifies and holds the Trustee and its
affiliates harmless, directly from the Sponsor’s own assets, from and against
any and all claims, demands, losses, damages, expenses (including reasonable
attorneys’ fees and costs), judgments and liabilities arising from, out of, or
in connection with actions taken or omitted by the Trustee in accordance with
this Agreement, except to the extent that such claims, demands, losses, damages,
expenses, judgments or liabilities result from the Trustee’s negligence or
willful misconduct. This paragraph shall survive the termination of this
Agreement.

(c)          The Trustee shall be under no obligation to determine the amount of
benefits to which participants or the beneficiaries will be entitled or to keep
any records of the respective interest of any individual participant or
beneficiary of the Plans. The Trustee shall make payments to a participant or
beneficiary upon written direction from the Sponsor. The Trustee shall have no
liability to the Sponsor or any other person in making such payments in good
faith. The Trustee shall not be required to determine or make any investigation
to determine the identity or mailing address of any person entitled to benefits
and shall have discharged its obligation in that respect when it shall have sent
checks, securities and other papers by postage paid, first class mail to such
person or persons and addresses as may be certified to it in writing by the
Sponsor.

(d)          The parties recognize that the Trustee does not guarantee the
assets of the Trust Fund from loss or depreciation.

(e)          The Trustee shall not be liable, responsible, or required to
account to the Sponsor for the acts of any prior trustee of this Trust Fund and
shall be entitled to the indemnity set forth in Section 8.5 hereof therefor.

8.6          The Trustee hereby indemnifies and holds the Sponsor and its
affiliates harmless, directly from the Trustee’s own assets, from and against
any and all claims, demands, losses, damages, expenses (including reasonable
attorneys’ fees and costs), judgments and liabilities arising from, out of, or
in connection with the Trustee’s negligence or willful misconduct. This
paragraph shall survive the termination of this Agreement.

SECTION 9

 

COMPENSATION AND EXPENSES OF TRUSTEE

The Trustee shall be entitled to receive such reasonable compensation and
reimbursement for its expenses as Trustee or in any other capacity in connection
with the Plans as reflected in Appendix B of this Agreement. Such compensation
and reimbursement shall be paid directly by each Company in such proportions as
the Sponsor shall determine, but if not so paid within ninety days after such
fees are invoiced to the Sponsor shall be paid directly from the Trust Fund.
Although not separately mentioned in Appendix B, reasonable compensation
includes float

16


--------------------------------------------------------------------------------

received from the use of funds by the Trustee or its affiliates which accrue on
payments made from the Trust (such as distributions and expense payments) and on
contributions or other funds received too late in the day to be invested
same-day for the Trust. Float on distribution payments begins to accrue as of
the check date, when funds are transferred to a separate check clearing account,
and ends on the date the check clears against this separate account or is
returned to the Trust, if the Plan so provides. Periodic payments, such as
pension checks, are generally mailed five business days before the actual date
on the check. In these instances, funds are not transferred to the separate
check clearing account, and consequently float does not begin to accrue, until
the check date (i.e., five days from the mail date). Nonperiodic payments are
generally mailed on the check date. Earnings on the float depend on the specific
investment, the current rate, which is generally the Fed Funds rate or a money
market rate, and the period of time during which the funds are available.

SECTION 10

 

RESIGNATION OR REMOVAL OF TRUSTEE

10.1       The Trustee may resign at any time by written notice to the Sponsor,
which shall be effective 60 days after receipt of such notice unless the Sponsor
and the Trustee agree otherwise.

10.2       Prior to a Change in Control, the Trustee may be removed by the
Sponsor on 30 days notice or upon shorter notice accepted by the Trustee.
Following a Change in Control, the Trustee may not be removed by the Sponsor
unless 65% of all employees or former employees of the Company who are or may
become entitled to the payment of benefits pursuant to the Plans consent in
writing to such removal.

10.3       Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 30 days after receipt of notice
of resignation, removal or transfer, unless the Sponsor extends the time limit.

10.4       If the Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 11 hereof, by the effective date of resignation or
removal under Section 10.1 or 10.2 of this section. If no such appointment has
been made, the Trustee may appoint a successor Trustee or it may apply to a
court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.

SECTION 11

 

APPOINTMENT OF SUCCESSOR

11.1       If the Trustee resigns or is removed in accordance with Section 10.1
or 10.2 hereof, the Sponsor, or if a Change in Control shall previously have
occurred the Sponsor and at least 65% of all employees or former employees of
the Company who are or may become entitled to the payment of benefits pursuant
to the Plans, may appoint any third party, such as a

17


--------------------------------------------------------------------------------

bank trust department or other party that may be granted corporate trustee
powers under state law, as a successor to replace the Trustee upon resignation
or removal. The appointment shall be effective when accepted in writing by the
new Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Sponsor or the successor
Trustee to evidence the transfer.

11.2       The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof.

SECTION 12

 

AMENDMENT OR TERMINATION

12.1       This Agreement may be amended by a written instrument executed by the
Trustee and the Sponsor. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plans or shall make the Trust revocable.

12.2       The Trust shall not terminate until the date on which all Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plans. In the event that the benefits for all participants
and beneficiaries of one Plan have been paid, any excess assets shall remain in
the applicable Plan Account but shall be available as necessary to fund other
Plan Accounts in the priority determined by the Company. Upon termination of the
Trust any assets remaining in the Trust shall be returned to the Company
sponsoring the applicable Plan Account.

12.3       Notwithstanding the foregoing:

(a)          This Agreement may not be amended by the Sponsor prior to a Change
in Control without the written approval of any Plan participant or beneficiary
whose rights or protections under a Plan or this Agreement may be reduced,
impaired, or otherwise adversely affected by the amendment.

(b)          This Agreement may not be amended by the Sponsor following a Change
in Control without the written approval of all employees or former employees of
the Company who are, or may become, entitled to the payment of benefits pursuant
to the Plans.

(c)          The Sponsor may terminate this Trust prior to the date specified in
Section 12.2 upon the written approval of all employees or former employees of
the Company who are or may become entitled to the payment of benefits pursuant
to the Plans.

SECTION 13

 

MISCELLANEOUS

13.1       Any provision of this Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

18

 


--------------------------------------------------------------------------------

 

13.2       Benefits payable to Plan participants and their beneficiaries under
this Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

13.3       This Agreement shall be governed by and construed in accordance with
the laws of the State of Wisconsin, except to the extent the same are preempted
by federal law.

13.4       This Agreement shall be binding upon, and shall inure to the benefit
of, any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Company. The Company (and any successor to the Company) may not
otherwise assign its obligations under this Agreement without the prior written
approval of all employees or former employees of the Company who are, or may
become, entitled to the payment of benefits pursuant to the Plans.

13.5       For the purposes of this Agreement:

(a)          “Change in Control” means the occurrence of any one of the events
set forth in the following paragraphs:

(i)           any Person (other than (A) Alliant Energy Corporation or any
Subsidiary, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of Alliant Energy Corporation or any Subsidiary, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareowners of Alliant Energy Corporation in substantially the same proportions
as their ownership of stock in Alliant Energy Corporation (“Excluded Persons”))
is or becomes the Beneficial Owner, directly or indirectly, of securities of
Alliant Energy Corporation (not including in the securities beneficially owned
by such Person any securities acquired directly from Alliant Energy Corporation
or its affiliates after January 20, 1999, pursuant to express authorization by
the Board that refers to this exception) representing 20% or more of either the
then outstanding Shares or the combined voting power of Alliant Energy
Corporation’s then outstanding voting securities; or

(ii)          the following individuals cease for any reason to constitute a
majority of the number of Directors of Alliant Energy Corporation then serving:
(A) individuals who, on January 20, 1999, constituted the Board and (B) any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Directors of
Alliant Energy Corporation, as such terms are used in Rule 14a-11 of Regulation
14A under the Exchange Act) whose appointment or election by the Board or
nomination for election by Alliant Energy Corporation’s shareowners was approved
by a vote of at least two-thirds of the Directors then still in office who
either were Directors on January 20, 1999, or whose appointment, election or
nomination for election was previously so approved (collectively the “Continuing
Directors”); provided, however, that individuals who are appointed to the Board
pursuant to or in

19


--------------------------------------------------------------------------------

accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving Alliant Energy Corporation (or any Subsidiary) shall
not be Continuing Directors for purposes of the Plan until after such
individuals are first nominated for election by a vote of at least two-thirds of
the then Continuing Directors and are thereafter elected as Directors by the
shareowners of Alliant Energy Corporation at a meeting of shareowners held
following consummation of such merger, consolidation or share exchange; and,
provided further, that in the event the failure of any such Persons appointed to
the Board to be Continuing Directors results in a Change in Control, the
subsequent qualification of such Persons as Continuing Directors shall not alter
the fact that a Change in Control occurred; or

(iii)        Alliant Energy Corporation after January 20, 1999 consummates a
merger, consolidation or share exchange with any other corporation or issues
voting securities in connection with a merger, consolidation or share exchange
involving Alliant Energy Corporation (or any Subsidiary), other than (A) a
merger, consolidation or share exchange which results in the voting securities
of Alliant Energy Corporation outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of Alliant Energy Corporation or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of Alliant Energy Corporation (or similar transaction) in
which no Person (other than an Excluded Person) is or becomes the Beneficial
Owner, directly or indirectly, of securities of Alliant Energy Corporation (not
including in the securities beneficially owned by such Person any securities
acquired directly from Alliant Energy Corporation or its affiliates after
January 20, 1999, pursuant to express authorization by the Board that refers to
this exception) representing 20% or more of either the then outstanding Shares
or the combined voting power of Alliant Energy Corporation’s then outstanding
voting securities; or

(iv)         the shareowners of Alliant Energy Corporation approve a plan of
complete liquidation or dissolution of Alliant Energy Corporation or Alliant
Energy Corporation effects a sale or disposition of all or substantially all of
its assets (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by Alliant
Energy Corporation of all or substantially all of Alliant Energy Corporation’s
assets to an entity at least 75% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of Alliant Energy Corporation immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Shares
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as

20


--------------------------------------------------------------------------------

their ownership in Alliant Energy Corporation, an entity that owns all or
substantially all of the assets or voting securities of Alliant Energy
Corporation immediately following such transaction or series of transactions.

(b)          “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security as a result of an agreement, arrangement or
understanding to vote such security if the agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations under the Exchange
Act and (ii) is not also then reportable on Schedule 13D under the Exchange Act
(or any comparable or successor report).

(c)          “Board” or “Board of Directors” means the Board of Directors of
Alliant Energy Corporation.

(d)          “Director” means any individual who is a member of the Board of
Directors of Alliant Energy Corporation.

(e)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor Act thereto.

(f)           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d).

(g)          “Potential Change in Control” means any action by the shareholders
of the Alliant Energy Corporation, the Public Service Commission of Wisconsin,
the Iowa Utilities Board, the Federal Energy Regulatory Commission, or the
Securities and Exchange Commission approving a transaction which, when
accomplished, would result in a Change in Control.

(h)          “Shares” means the shares of common stock of Alliant Energy
Corporation.

(i)           “Subsidiary” means any corporation, partnership, venture, or other
entity in which Alliant Energy Corporation, directly or indirectly, has at least
an 80% ownership interest.

21


--------------------------------------------------------------------------------

 

SECTION 14

 

EFFECTIVE DATE

The effective date of this Agreement shall be as provided in Section 1.1.

* * * * *

IN WITNESS WHEREOF, the Sponsor, AEC and the Trustee have caused this Agreement
to be executed by their duly authorized officers and their respective corporate
seals to be hereunto affixed as of the day and year first above written.

 

ALLIANT ENERGY CORPORATE

SERVICES, INC.

 

 

 

 

 

 

 

By

 

 

 

Thomas L. Hanson

 

 

Its Vice President and Treasurer

 

 

 

 

ALLIANT ENERGY CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Thomas L. Hanson

 

 

Its Vice President and Treasurer

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By

 

 

 

Laurie Adams Temple

 

 

Its Vice President

 

22


--------------------------------------------------------------------------------

 

APPENDIX A

 

PLANS

 

Plans Subject to Appendix B Fees:

Plan Account 1

1.

Alliant Energy Excess Plan (Plan Sponsor: Sponsor)

2.

Alliant Energy Corporate Services Supplemental Executive Retirement Plan (i.e.,
individual agreements labeled “Supplemental Retirement Agreement” which have
been entered into with selected corporate officers) (Plan Sponsor: Sponsor)

Plan Account 2

3.

Supplemental Retirement Agreements for Leo J. Crow, C.R.S. Anderson and
Gordon F. Cooper (Plan Sponsor: IES)

4.

IES Industries Inc. Amended and Restated Key Employee Deferred Compensation
Agreement (Plan Sponsor: IES)

5.

IES Industries, Inc. Director Retirement Plan (Plan Sponsor: IES)

6.

IES SERP (Plan Sponsor: IES)

7.

IES Excess Plan (Plan Sponsor: IES)

Plan Account 3

8.

Wisconsin Power and Light Company Deferred Compensation Plan II (Plan Sponsor:
WPL)

9.

Wisconsin Power and Light Company Supplemental Retirement Plan (Plan Sponsor:
WPL)

10.

The Wisconsin Power and Light Company Pre-Retirement Survivor’s Income
Supplemental Plan (Plan Sponsor: WPL)

11.

Wisconsin Power and Light Company Executive Tenure Compensation Plan (Plan
Sponsor: WPL)

12.

Wisconsin Power and Light Company Deferred Compensation Plan I (Plan Sponsor:
WPL)

Plans Subject to Separate “Bundled” Fees

Plan Account 4

13.

Alliant Energy Key Employee Deferred Compensation Plan (Plan Sponsor: Sponsor)

Plan Account 5

14.

Alliant Energy Corporation Deferred Compensation Plan for Directors (Plan
Sponsor: AEC)

23


--------------------------------------------------------------------------------

 

APPENDIX B

 

Domestic Administration:*

 

Tier 1 = 0 - $500 MM

.0000375 on balance

 

Tier 2 = $500 MM and over

.0000325 on balance

 

Global Administration:

      .000325 on global assets

 

Account & Reporting:

 

Investment manager and Plan accounts

$1,200 per account

 

Transaction Charges:

 

Domestic Depository Settlements

$ 8 per transaction

 

Global Settlements

$12 per transaction

 

Mutual Fund Settlements

$15 per transaction

 

Physical Settlements

$75 per transaction

 

Futures/Option Settlements

$15 per transaction

 

Principal Paydowns

$ 5 per transaction

 

Money Transactions

$10 per transaction

 

Benefit Payments:

 

Periodic Check or ACH/Advice

$ 1.50 per payment (RPP)

 

Lump-Sum Payment

$ 2.00 per payment (RPP)

 

Manual Maintenance

$ 6.75 per item

 

 

W-2, 1099R, 1099 MISC Issuance

$ 2 per form

 

 

On-Line Reporting:

 

Trust Portfolio Reporting

included

 

Trust Information Delivery

included

 

Retirement Plan Payment

included

 

There is no administration fee or fund settlement transaction charge for assets
held in a fund managed by the Trustee or an affiliate thereof. (As an item of
disclosure, the January 1, 2006 investment management fee within the Wells Fargo
STIF fund is .0012 on the balance. This is the only Wells Fargo fund
contemplated to be used as of January 1, 2006. In the event that one or more
additional Wells Fargo funds are utilized in the future, this schedule does not
require

_________________________

 *The Trust asset balance will be combined with the master retirement trust,
Foundation, VEBAs, and other Non-Qualified (w/o Recordkeeping) for billing
purposes. Unless otherwise determined by the Total Compensation Committee
established by the Compensation and Personnel Committee of the Board of
Directors of Alliant Energy Corporation, the Trust share of such fees will be
determined pro rata, and within the Trust, each account’s share will also be
determined pro rata.

24


--------------------------------------------------------------------------------

amendment because the internal fees generated in such funds are not items
contemplated to be covered by this schedule.)

The schedule above reflects all fees for the services contemplated as of January
1, 2006 to be performed by the Trustee pursuant to the Agreement. For example,
there is no charge for the collection of interest income and dividends or for
the establishment of the trusts and accounts. Likewise, all copying costs, first
class postage, out-sourcing costs, and other expenses directly or indirectly
related to the services contemplated in the schedule are included, as are
web-based delivery of financials and web-based retirement plan payments. Fees
outside of the scope of the schedule which would be separately assessed would be
for services not contemplated as of January 1, 2006 to be provided by or through
the Trustee or any affiliate such as investment guideline monitoring,
performance measurement, analytics and attribution reporting; fees for such
additional services will be negotiated at the time that the Sponsor requests
such services to be performed.

Fees are calculated and charged on a quarterly basis, although the domestic and
global administration and accounting and reporting fees in the schedule are the
annual amount.

The Trustee has guaranteed a minimum service level in various areas of
performance. If such service does not satisfy the guaranteed level, the fees
under this Appendix shall be reduced as set forth below:

Service Component

Standard

Resolution

 

Timeliness of Information (M,Q)

 

8th business day *

 

1 credit per account

Timeliness of Information (A)

20th business day

1 credit per account

Accuracy of Information

No revisions

1 credit per revision

Timeliness of checks/payments

48 hour turnaround **

1 credit per late item

Accuracy of check/payments

No revisions

1 credit per revision

Service Responsiveness

Same Day Response

1 credit per incident

Issue Resolution

Set/Achieve Expectations

1 credit per incident

CEO availability

98% available

1 credit per event

 

 

*

This excludes the first month after conversion, due to balancing to prior
custodian.

 

**

Based on all directions being sent prior to cash movement deadlines.

 

Resolution of Service Quality Issues:

credits are used as an offset to Trustee/Custody fees as follows:

 

•

1 credit

=

$100

 

 

•

5 credits

=

$500

 

 

•

10 credits

=

$1000

 

 

•

more than 10 credits

=

10% fee waiver for the period

 

25


--------------------------------------------------------------------------------

 

All performance standards are agreed to and enforced with the understanding that
the Trustee has received all necessary information needed to perform tasks in
the manner outlined in the standard. For example, a statement revision caused by
revised information provided after the fact by the customer or a third party
would not result in a “credit” from the Trustee.

For purposes of the 10% fee waiver for more than 10 credits, the determination
will be made based on all of the trusts/custody arrangements which the Trustee
has with the Sponsor and its affiliates covered by similar service level
guarantees.

The maximum of fee credits in any fee billing period will not exceed 10% of the
fees for that billing period.

A securities lending program shall be in effect pursuant to separate written
agreement, providing the Trustee or affiliates thereof 25% of the net earnings
from each loan and the Trust Fund 75% of the net earnings for each loan.

The Trustee may charge the reasonable and customary charges of the Trustee for
any properly settled transaction that results in an overdraft.

The Trustee guarantees the pricing under this Appendix B through December 31,
2010. Through that date, fees cannot be a reason for the Trustee to resign
pursuant to Section 6.1.

Consistent with Section 8.1, this Appendix B may be amended by the written
agreement of the Trustee and the Sponsor.

This Appendix B does not address the “bundled” fee arrangement for the Alliant
Energy Key Employee Deferred Compensation Plan and the Alliant Energy
Corporation Deferred Compensation Plan for Directors.

 

26


--------------------------------------------------------------------------------